     AO I06 (Rev. 04/10) Application for a Search Warrant



                                           UNITED STATES DISTRICT COURT                                                             FILED
                                                                           for the                                               'JUL 12 2019
                                                            Eastern District of North Carolina

                   In the Matter of the Search of                            )
              (Briefly describe the property to be searched
               or identify the person by name and address)
                                                                             ~          Case N\2--
                          231 Williams Street,
                   Fayetteville, North Carolina 28301                        ~                   ~ ·.    (Gf- mj- I 838- J                (o
                                                                             )

                                                  APPLICATION FOR A SEARCH WARRANT
             I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
     penalty of perjury that I have reason to believe that on the following person or property (identifY the person ordesc1ibe the
     property to be searched and gil'e its location):
       See Attachment E, incorporated herein by reference.
                                 Eastern              District of
     located in the    - - - - - -- -                               - -- - North
                                                                           - --  Carolina
                                                                                   - - - - - , there is now concealed (identify the
     person or desc1ibe the property to be seized):
      See Attachment Q, incorporated herein by reference.


               The basis for the search under Fed. R. Crim. P. 4l(c) is (c/1eckoneor111ore) :
                        ri evidence of a crime;
                        ri contraband, fruits of crime, or other items illegally possessed;
                        fl prope11y designed for use, intended for use, or used in committing a crim~;
                        0 a person to be atTested or a person who is unlawfully restrained.
               The search is related to a violation of:
                   Code Section                                                         Offense Description
             18 U.S.C. §§ 2342(a), 371                  cigarette trafficking, conspiracy to commit cigarette trafficking, money laundering,
             1956(a)(1 )(A)(i), 1956(a)(1 )(8)          and conspiracy to commit money laundering
             (i), and 1956(h)
              The application is based on these facts:
             See attached affidavit


                l'lf   Continued on the attached sheet.
                0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ __ _ ) is requested
                  Under 18 u.s.c. § 3103a, the baSiS Of Which iS sn• 4'."n~•t.. n.- •1..n nHnnl..nA nheet.

                                                                                 /~~ -~=             Applicant's signature
                         ~r'tl)') '1. Mov./-J.'j d-                              Bryan T. Moultis, SA        David F. Borresen, Senior Sargent
     on this day,        'Da..a: d [. ~rec..~                                                        Printed name and title
     appeared before me via reliable electronic means, was
     placed under oath, and attested to the contents of this
     Application for a Search Warrant.

     Date:     J:> Ot ily           ~19

     City and state: Raleigh, North Carolina                                         JAMES E. GATES, United States Magistrate Judge
                                                                                                        Printed name and title


sk
                          Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 1 of 44
                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

     IN THE MATTER OF THE                   )
     SEARCH OF:                             )
                                            )   CASE No.
     109 Ashton Place                       )
     Spring Lake, North Carolina 28390      )
     123 N Main Street                      )
     Spring Lake, North Carolina 28390      )
     165 W Manchester Rd. Unit 14-17        )
     Spring Lake, North Carolina 28390      )
     1111 N. Bragg Blvd, Suite 90           )
     Spring Lake, North Carolina 28390      )
     231 Williams Street                    )
     Fayetteville, No1:th Carolina 28301    )
     3005 Lambrusco Place                   )
     Fayetteville, North Carolina 28306     )
     3605 Heather Brook Drive               )
     Fayetteville, North Carolina 28306     )
     4207 Cinder Lane                       )
     Fayetteville, North Carolina 28312     )
     3124 B Turtle Point Drive              )
     Fayetteville, North Carolina 28304     )
     46 Alyssa Court                        )
     Lumberton, North Carolina 28360        )
     4811 Pinedale Blvd                     )
     Lumberton, North Carolina 28358        )
     2306 E. Elizabethtown Rd               )
     Lumberton, North Carolina 28358        )
     39 White Oak Drive                     )
     Smithfield, North Carolina 27577       )
     1041 Highway 701 S                     )
     Four Oaks, North Carolina 27524        )

     IN THE MATTER OF THE                   )
     SEIZURE OF:                            )
                                            )
     CresCom Bank account number 4300325101 )
     Capital Bank account number 802152645  )




SK
          Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 2 of 44
     AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR SEARCH WARRANTS
                       AND SEIZURE WARRANTS

           We, Bryan T. Moultis and David F. Borresen (hereinafter "affiants"), being first
     duly sworn, do hereby affirm and state the following:

                                       Bryan T. Moul tis

            1.      I, Bryan T. Moultis, am a Special Agent (S/A) of the Department of
     Homeland Security (DRS), Immigration and Customs Enforcement (ICE), Homeland
     Security Investigations (HSI). I have been employed over seven (7) years as a HSI
     SIA and have completed the DRS Federal Law Enforcement Training Center
     (FLETC), Criminal Investigator Training Program (CITP). I am currently assigned
     to the HSI Resident Agent in Charge Raleigh, North Carolina Field Office (HSI
     RAC/RA) and my duties include conducting criminal investigations for violations of
     Titles 8, 18, 19 and 21 of the United States Code, to include violations of immigration
     offenses, in conjunction with the Document Benefit Fraud Task Force ("DBFTF"),
     which investigates the manufacture and sale of fraudulent Form I-551 Immigration
     and Naturalization Resident Alien Cards, commonly known as green cards, as well
     as the fraudulent procurement of immigration benefits, such as permanent residence
     in the United States. Prior to my appointment as a HSI S/A, I was employed as
     civilian S/A with the Army Criminal Investigation Command, Major Procurement
     Fraud Unit, for a period of two years, where I performed sophisticated fraud and
     corruption investigations. As a federal agent, I am authorized to investigate
     violations of laws of the United States and to execute warrants issued under the
     authority of the United States.

                                      David F. Borresen

            2.     I, David F. Borresen have been a Law Enforcement Officer since
     September 1999. From July of 2008 until August 2010, I was assigned to the
     Cumberland County Bureau of Narcotics (CCBN) . The Cumberland County Bureau
     of Narcotics Unit targets and investigates violations of the North Carolina Controlled
     Substances Act. I have had experience in the investigations of controlled substances
     in the past as a uniformed officer prior to being assigned to the Cumberland County
     Bureau of Narcotics. During that time period I have become familiar with the
     persons, practices and customs of those dealing in the sale and distribution of
     controlled substances in the Cumberland County area. In addition to Basic Law
     Enforcement Training, I have received instruction from other officers, from this and
     other agencies in the field of investigations, detection, identification and undercover
     purchasing of illegal controlled substances. In addition, based on my training and
     experience, I am familiar with the packaging for sale, methods of sale, and the actual

                                               2




             Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 3 of 44
SK
     sale of illegal controlled substances. Since December of 2014 I have been assigned to
     the Cumberland County Organized Crime Unit (CCOCU) where I investigate
     organizations and criminal enterprises involved in illegal substantive offenses,
     including money laundering offenses . I have been involved in a substantial number
     of organized crime cases, and I have received significant training in the law and
     operation of illegal organized criminal operations of criminal groups, units, or
     enterprises. I also have a Bachelor's of Science with a concentration in Criminal
     Justice from Campbell University.

           3.     Based upon my work experience, I know that business records are
     created in the normal operation of a business. Business records are vital to the day-
     to-day operation, obtaining financing, and for the preparation of tax returns, and
     purchase of other assets.

            4.     As a detective investigating organized crime, I have received training in
     the investigation of criminal violations of currency transaction offenses in violation
     of the Bank Secrecy Act, and the laundering of monetary instruments in violation of
     Title 18, United States Code, Sections 1956 and 1957. I have attended the Bank
     Secrecy Conference annually for the past 4 years in which, I have attended various
     specialized training seminars on money laundering and related financial crimes. This
     training has specifically covered the means and techniques, by which individuals
     engaged in criminal activities derive, launder, conceal and spend their illegal profits,
     and their use of assets to facilitate their unlawful activity. My training has also
     included means and techniques used by individuals to evade reporting and paying
     income tax, including the use of nominees and misclassification of personal expenses
     as business expenses.

           5.     Based on my training and experience, I know that individuals involved
     in money laundering activities and other financial crimes often willfully and
     knowingly misclassify, mislabel, or omit financial transactions and accounts from
     required reporting. I know that in order for criminals to conceal and hide sources of
     taxable income, the books and records of the business are sometimes falsified.

             6.    I understand that individuals involved in financial crimes often deposit
     all or portions of criminal proceeds into personal or business bank accounts, or bank
     accounts in the names of accomplices (or nominees), and oftentimes use several
     accounts in various financial institutions, inside and outside the United States,
     thereby concealing the nature, source, and ownership of the proceeds making the
     proceeds more difficult to identify. I also know that monetary instruments, such as
     money orders and cashier's checks, utilized by individuals engaged in criminal
     financial schemes, are often secured in safe-deposit and lock boxes.


                                                3




             Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 4 of 44
SK
             7.     Also, I know that individuals involved in financial crimes and other
     illegal activities often place income and assets in the name of nominees in hopes of
     shifting their responsibility for the payment of tax and concealing their ownership to
     protect the assets from seizure. However, such individuals often still maintain the
     titles and deeds to said assets, rather than the nominee owner.

             8.    I also understand that individuals involved in financial crimes and other
     illegal activities often seek to conceal or disguise the nature, location, source,
     ownership , or control of property through a number of means, including wire
     transfers of funds using financial service companies, such as traditional banks,
     money transfer companies (e.g., Western Union Company, MoneyGram International
     Inc.), and virtual currency exchanges, as well as trade-based money laundering that
     often involve the trading of commodity and products.

            9.     I know from experience, and consulting with other law enforcement,
     that to accurately reconstruct financial histories, all forms of business and personal
     records reflective of financial transactions are required.

            10.   I am also aware that individuals engaged in conspiracies to commit
     financial and related crimes often communicate with one another as well as with
     unwitting accomplices. I know these communications can occur in many forms ,
     including person-to-p'e rson, telephonic and electronic such as email.         These
     communications typically involve details pertaining to the scheme, directions to
     subordinates as to how to carry out certain elements of the scheme and
     correspondence to and from unwitting third parties such as financial institutions and
     accountants.

            11.   I know that individuals involved in criminal endeavors conduct financial
     transactions in a manner to avoid law enforcement detection. Based upon my
     training and experience, and consultation with other law enforcement, I know that
     persons involved in financial crimes oftentimes exchange currency for various types
     of monetary instruments, and thereby attempt to disguise and conceal their true
     business and personal affairs. Based on my training and experience, I know that
     individuals will deposit all or portions of corporate proceeds into personal bank
     accounts, or bank accounts in the names of accomplices (or, nominees), thereby I also
     know that monetary instruments, such as money orders and cashier's checks, utilized
     by individuals engaged in schemes to evade taxes, are often secured in safe-deposit
     and lock boxes.

           12.    Also based on my training and experience, I know that individuals
     involved in drug trafficking, gambling and other illegal activities often place income
     and assets in the name of nominees in hopes of shifting their responsibility for the

                                                4




             Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 5 of 44
SK
     payment of tax and concealing their ownership to protect the assets from seizure.
     However, such individuals often still maintain the title s and deeds to said assets,
     rather than the nominee owner.

           13.   I am experienced in analyzing business and personal financial records
     created and maintained by legal and illegal business entities. Such analysis
     determines the validity of the books and records and provides leads to unreported
     income and non-deductible expenditures.

            14.   I know that individuals involved in criminal endeavors conduct financial
     transactions in a manner to avoid law enforcement detection. Based upon my
     training, I know that persons involved in tax and other financial crimes exchange
     currency for various types of monetary instruments, including postal money orders
     and bank cashiers' checks, and thereby attempt to disguise and conceal their true
     business and personal affairs .

                                         INTRODUCTION

           15.   This affidavit is made in support of applications for warrants to search
     the entire premises located at the following locations (hereinafter collectively
     "SUBJECT LOCATIONS"):

           a. 109 Ashton Place, Spring Lake, North Carolina 28390, (hereinafter
              "SUBJECT PREMISES A"), located within the Eastern District of North
              Carolina. SUBJECT PREMISES A is more particularly described in
              Attachment A of this affidavit;
           b. 123 N. Main Street, Spring Lake, North Carolina 28390, (hereinafter
              "SUBJECT PREMISES B"). SUBJECT PREMISES B is more particularly
              described in Attachment B of this affidavit;
           c. 165 W. Manchester Road, Unit 14-17, Spring Lake, North Carolina 28390,
              (hereinafter "SUBJECT PREMISES C"). SUBJECT PREMISES C is more
              particularly described in Attachment C of this affidavit;
           d. 1111 N. Bragg Blvd, Suite 90, Spring Lake, North Carolina 28390,
              (hereinafter "SUBJECT PREMISES D"). SUBJECT PREMISES D is more
              particularly described in Attachment D of this affidavit;
           e. 23 1 Williams Street, Fayetteville, North Carolina 28301, (hereinafter
              "SUBJECT PREMISES E"). SUBJECT PREMISES E is more particularly
              described in Attachment E of this affidavit;
           f. 3005 Lambrusco Place, Fayetteville, North Carolina 28306, (hereinafter
              "SUBJECT PREMISES F") . SUBJECT PREMISES F is more particularly
              described in Attachment F of this affidavit;
           g. 3605 Heather Brook Drive, Fayetteville, North Carolina 28306,

                                               5




            Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 6 of 44
SK
                 (hereinafter "SUBJECT PREMISES G"). SUBJECT PREMISES G is more
                 particularly described in Attachment G of this affidavit;
            h.   4207 Cinder Lane, Fayetteville, North Carolina 28312, (hereinafter
                 "SUBJECT PREMISES H"). SUBJECT PREMISES His more particularly
                 described in Attachment H of this affidavit;
           i.    3124 B Turtle Point Drive, Fayetteville, North Carolina 28304 (hereinafter
                 "SUBJECT PREMISES I"). SUBJECT PREMISES I is more particularly
                 described in Attachment I of this affidavit;
           j.    46 Alyssa Court, Lumberton, North Carolina 28360, (hereinafter
                 "SUBJECT PREMISES J "). SUBJECT PREMISES J is more particularly
                 described in Attachment J of this affidavit;
           k.    4811 Pinedale Blvd, Lumberton, North Carolina 28358, (hereinafter
                 "SUBJECT PREMISES K"). SUBJECT PREMISES K is more particularly
                 described in Attachment K of this affidavit;
           1.    2306 E. Elizabethtown Road, Lumberton, North Carolina 28358,
                 (hereinafter "SUBJECT PREMISES L"). SUBJECT PREMISES L is more
                 particularly described in Attachment L of this affidavit;
           m.    39 White Oak Drive, Smithfield, North Carolina 27577, (hereinafter
                 "SUBJECT PREMISES M"). SUBJECT PREMISES Mis more particularly
                 described in Attachment M of this affidavit; and
           n.    1041 Highway 701 S, Four Oaks, North Carolina 27524 (hereinafter
                 "SUBJECT PREMISES N"). SUBJECT PREMISES N is more particularly
                 described in Attachment N of this affidavit.

            16.   This affidavit seeks to search for and seize items or information from
     the SUBJECT LOCATIONS which will lead to evidence of violations of 18 U.S.C. §§
     23 42(a) (cigarette trafiicking), 371 (conspiracy to commit cigarette trafficking) , §
     1956(a)(l)(A)(i) (money laundering) , 1956(a)(l)(B)(i) (money laundering), and 1956(h)
     (conspiracy to commit money laundering) (hereinafter "SUBJECT OFFENSES").

            17.   18 U.S.C. § 2342(a) makes it unlawful to knowingly ship , transport,
     receive, possess, sell, distribute or purchase contraband cigarettes. Contraband
     cigarettes are defined, with limited exceptions not applicable here, as a quantity in
     excess of 10,000 cigarettes (typically equivalent to 500 packs or 50 cartons), which
     bear no evidence of the payment of applicable State or local cigarette taxes in the
     State or locality where such cigarettes are found, if the State or local government
     requires a stamp. Trafficking in contraband cigarettes constitutes "Specified
     Unlawful Activity" as defined in 18 U.S.C. §§ 1956(c)(7) and 1961(1). 18 U.S .C.
     §§ 1956 and 1957 make it unlawful to engage in certain financial transactions
     involving proceeds of specified unlawful activities, including transactions intended to
     promote the carrying on of specified unlawful activity, as well as transactions

                                                                     .
                                                                     I



                                                6




SK
           Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 7 of 44
     designed to conceal or disguise the nature, location, source, ownership or control of
     the proceeds.

            18.    In summary, this affidavit will show that JUSTIN BRENT FREEMAN,
     (hereinafter "DEFENDANT #1") FREECO, INC. (hereinafter "DEFENDANT #2"),
     MALEK HAMOUD ALSAIDI (hereinafter "DEFENDANT #3"), IBRAHIM AHMED
     ALSAIDI (hereinafter "DEFENDANT #4"), SADEK DAHAN SHAHBAIN
     (hereinafter "DEFENDANT #5"), AYED YAHYA ALI ALSHAMI (hereinafter
     "DEFENDANT #6"), ALSHAMI YAHYA ALI ALSHAMI (hereinafter "DEFENDANT
     #7"), MOHAMED HAFED ABDOU (hereinafter "DEFENDANT #8"), MOHAMED E.
     OULD EL BECHIR (hereinafter "DEFENDANT #9"), AKRAM ALI AMER
     (hereinafter "DEFENDANT #10"), MOHAMED YESLEM OULD IZID BIH
     (hereinafter "DEFENDANT #11"), MOHAMMED SAAID DARWEESH (hereinafter
     "DEFENDANT #12") , EL HASSEN HAMAD!, (hereinafter "DEFENDANT #13"),
     MUSHEER MOHAMMED HAZAM AL-NAQEB (hereinafter "DEFENDANT #14"),
     ALI MOHAMMED MASHLI AL QADHI (hereinafter "DEFENDANT #15"),
     MOHAMED MOUNIR (hereinafter "DEFENDANT #16"), AIED AWAD SHIBLI
     (hereinafter "DEFENDANT #17"), SHIBLI ABU ISSA SHIBLI (hereinafter
     "DEFENDANT #18"), MANAR MOHAMMAD TALAL-MUSTAFA (hereinafter
     "DEFENDANT #19") , MOHAMMED N. M. KHALAYFA (hereinafter "DEFENDANT
     #20"), SALEH MOHAMMAD ABDELJAWAD (hereinafter "DEFENDANT #21"),
     KAID M. K. ADDAILAM (hereinafter DEFENDANT #22"), AMR MOUSA
     (hereinafter "DEFENDANT #23"), ALHALEMI, AHMAD KHALAYF A (hereinafter
     "DEFENDANT #24"), RAWHI ABDEL JABBAR KHAMS AWAD (hereinafter
     "DEFENDANT #25"), ALI AIED SHIBLI (hereinafter "DEFENDANT #26"),
     AM CHAD RAWHI KHAMIS AWAD (hereinafter "DEFENDANT #27"), WACHDI
     AWAD (hereinafter "DEFENDANT #28"), ABDALLAH! MOHAMED ELHAFEDH
     (hereinafter "DEFENDANT #29"), AHMED ELHOUSSEIN (hereinafter
     "DEFENDANT #30"), DEDDE CHEIKH (hereinafter "DEFENDANT #31"), and
     ARAFAT A. I. ABUHAMMOUD (hereinafter "DEFENDANT #32") (hereinafter
     collectively "DEFENDANTS") conspired to commit the SUBJECT OFFENSES and
     profited from the illicit trade in large quantities of cigarettes, purchased with cash in
     North Carolina, and driven to the northeast and distributed without payment of
     applicable state taxes. 1

            19.   This affidavit is also made in support of a criminal and civil seizure
     warrant pursuant to 18 U.S.C. §§ 981(b) and 21 U.S.C. 853(£), to seize the funds and
     assets described below (hereinafter collectively "SUBJECT ACCOUNTS") that are
     subject to forfeiture to the United States as property representing the proceeds of
     contraband cigarette trafficking andlor propert y involved in violations of 18 U.S.C. §§

     1The defendants have been numbered for identification purposes consistent with the case
     numbers assigned in the Indictment.
                                               7




             Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 8 of 44
SK
      1956 and 1957 (money laundering), or property traceable to such property:

             a.     The balance of all funds held in CresCom Bank account number
                    4300325101 in the name of DEFENDANT #2 (hereinafter "SUBJECT
                    ACCOUNT 5101"), more particularly described in Attachment O; and
            b.      The balance of all funds held in Capital Bank account number
                    802152645 in the name of DEFENDANT #2 (hereinafter "SUBJECT
                    ACCOUNT 2645"), more particularly described in Attachment P.

             20.   Because this affidavit is being submitted for the purpose of securing
      warrants to search the SUBJECT LOCATIONS, your affiants have not included
      every fact known to them concerning this investigation. Instead, your affiants have
      set forth only those facts necessary to establish probable cause to believe that
      evidence, fruits, and instrumentalities of violations of SUBJECT OFFENSES will be
      located at the SUBJECT LOCATIONS. More specifically, your affiants seek
      authorization to locate the items described in Attachment Sand to seize those items
      as evidence, fruits, and instrumentalities of the SUBJECT OFFENSES.

             21.   Additionally, because this affidavit is being submitted for the limited
      purpose of establishing probable cause to support the issuance of a seizure warrants
      for the SUBJECT ACOUNTS, it does not include all of the facts that have been
      learned during the course of this investigation.

              22.    The facts contained in this affidavit come from your affiants' knowledge,
       either personal or collective, involvement in this investigation, information obtained
       from others involved in this investigation, and a review of the records and documents
     · obtained during the course of this investigation. For simplicity purposes, this
       affidavit refers to your affiants in the plural form, although some events were
       personally witnessed by one of the co-affiants who shared the information with the
       other co-affiant during the course of the investigation.

                  BACKGROUND ON CIGARETTE REGULATIONS AND LOSS
                                 CALCULATIONS

             23.    The regulatory restrictions on distribution of tobacco products permits
      the federal government to impose an excise tax on manufacturers of cigarettes, state
      governments to impose their own excise tax on the wholesalers of cigarettes, and
      retailers to collect sales tax. The interstate shipment of tobacco products is regulated
      by federal law. New York, a state involved in the investigation requires that each
      pack of cigarettes sold at the retail level have a tax stamp affixed thereto evidencing
      the fact that they have been subject to that state's revenue authority. North Carolina


                                                 8




              Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 9 of 44
SK
     does not have a stamp requirement. Generally, the stamps are purchased and
     issuance of such tax "stamps" is also closely regulated.

            24. . The State excise taxes in North Carolina from 2018-2019 were $4.50 per
     carton. State excise taxes in New York from 2018-2019 were $43.50 per carton. New
     York City excise taxes were $15 per carton, for a total 58.20 per carton combining
     New York State and City taxes. Thus, during the relevant time period, the
     differential between the cost of a carton of cigarettes in North Carolina and the cost
     of the same carton in the northeast rose as high as $54 per carton ($58.50 minus
     $4.50). The investigation has revealed an estimated 213,000 cartons of illegally
     trafficked cigarettes and $12,322,943 in illegal gross proceeds attributable to the
     DEFENDANTS.

           RELEVANT BACKGROUND OF ENTITIES, INDIVIDUALS, AND
                             ACCOUNTS

                                           Entities

             25. DEFENDANT #2 was created on July 24, 2009 when DEFENDANT #1
     registered Articles of Incorporation with the North Carolina Secretary of State. On
     February 10, 2011, DEFENDANT#l opened a business checking account in the name
     of DEFENDANT #2, and listed DEFENDANT #1 as the owner. DEFENDANT #1
     listed the principal business address of the company as SUBJECT PREMISES E.
     DEFENDANT #2 is in the business of supplying wholesale cigarette sales to
     individuals involved in cigarette trafficking. DEFENDANT #2 knowingly structured
     cigarette sales to conceal true buyers and the purpose of the transactions.
     DEFENDANT #1 and DEFENDANT #2 created an invoicing system that credited
     purchases of cigarettes to a variety of stores when actually other members of the
     conspiracy traveled to DEFENDANT #2 and purchased cigarettes for interstate
     transportation without the payment of applicable state taxes. From October 2018
     through the date of this application, DEFENDANT #1 and DEFENDANT #2 have
     engaged in this activity.

            26. Al-Talal Holdings, Inc. was created on November 22, 2016 when
     DEFENDANT #19 registered Articles of Incorporation with the North Carolina
     Secretary of State. DEFENDANT #19 was listed as the registered agent and
     represented the primary address of the business as SUBJECT PREMISES J. Al-
     Talal Holdings, Inc. operates a business doing business as Smokeville Outlet in
     Lumberton, North Carolina. Smokeville Outlet is used as a business to purchase and
     consolidate cigarettes for interstate transportation.



                                               9




            Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 10 of 44
SK
                                          Individuals

           27.  DEFENDANT #1 was born and raised in Cumberland County, North
     Carolina. DEFENDANT #1 is the owner of DEFENDANT #2 since July 24, 2009.
     DEFENDANT #1 has signature authority on SUBJECT ACCOUNT 2645 and
     SUBJECT ACCOUNT 5101.

           28.     DEFENDANT #19 is the owner of Al-Talal Holdings, Inc. which he
     created on November 22, 2016, when he incorporated the company with the North
     Carolina Secretary of State. DEFENDANT #19 is an organizer and buyer of
     cigarettes in the criminal investigation.

                                      Financial Accounts

           29.    On or about February 10, 2011, DEFENDANT #1 and DEFENDANT #2
     opened SUBJECT ACCOUNT 2645. DEFENDANT #1 signed as the owner and
     authorized signer of SUBJECT ACCOUNT 2645 at Capital Bank. The signature card
     was addressed to DEFENDANT #2 at SUBJECT PREMISES E. DEFENDANT #1
     has continued to receive monthly statements relating to SUBJECT ACCOUNT 2645.

           30.   On or about March 14, 2019, DEFENDANT #1 and DEFENDANT #2
     opened SUBJECT ACCOUNT 5101. DEFENDANT #1 signed as owner and
     authorized signer on the SUBJECT ACCOUNT 5101 at CresCom Bank. The
     Corporate Authorization Resolution was addressed to DEFENDANT #2 at SUBJECT
     PREMISES E. DEFENDANT #1 and DEFENDANT #2 have continued to receive
     monthly statements relating to SUBJECT ACCOUNT 5101.

                                      INVESTIGATION

           31.    Since the early Fall of 2018, Homeland Security Investigations (HSI) in
     conjunction with the Cumberland County Sheriffs Office (CCSO) Organized Crime
     Unit (OCU) has been investigating cigarette trafficking activities committed in the
     Eastern District of North Carolina. As a result of the investigation, on June 19, 2019,
     a grand jury sitting in the Eastern District of North Carolina returned an indictment
     against the DEFENDANTS, charging them with the SUBJECT OFFENSES. See
     United States v. Freeman et al. , 5:19-CR-258-BO (under seal) . The Indictment is
     incorporated by reference as if fully set forth herein.

           32.    Your affiants have utilized a series of confidential sources during the
     course of the investigation. Your affiants were contacted by confidential source of
     information (hereinafter "CSI #1") who alerted your affiants that DEFENDANT #1
     and DEFENDANT #2 were involved in supplying cigarettes to a smuggling ring.

                                               10




            Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 11 of 44
SK
     Your affiants learned through investigation that DEFENDANT #1 and
     DEFENDANT #2 is a wholesale grocery supplier located at SUBJECT PREMISES E
     that specialized in selling cigarettes and grocery items to small area stores. Your
     affiants additionally learned that CCSO OCU had investigated DEFENDANT #1 in
     the past for illegal gambling.

            33.   Your affiants developed a second confidential source of information
     (hereinafter "CSI #2") who had direct knowledge and access to DEFENDANT #1 and
     DEFENDANT #2's business dealings and inside knowledge. CSI #2, who is known
     to your affiants, has provided credible and reliable information regarding the
     purchases as well as information regarding DEFENDANT #6, DEFENDANT #7,
     DEFENDANT #8, DEFENDANT #11, DEFENDANT #20, DEFENDANT #24,
     DEFENDANT #25, DEFENDANT #26, DEFENDANT #27, and DEFENDANT #28
     purchasing cigarettes under false business names, information, and documents. Your
     affiants have received from CSI #2 photos of documents such as bills of sales and
     internal inventory tracking reports from DEFENDANT #1 and DEFENDANT #2,
     which corroborate much of the information provided by CSI #2.

            34.     Over the past year, your affiants have observed and documented the
     smuggling organization's methods and means of operation and have identified a
     variety of vehicles used by the DEFENDANTS and the organization in order to
     transport the contraband cigarettes to the SUBJECT LOCATIONS identified in this
     affidavit to further the commission of the SUBJECT OFFENSES. The group utilized
     DEFENDANT #8, DEFENDANT #9, DEFENDANT #12, DEFENDANT #13,
     DEFENDANT #16, and DEFENDANT #29 and additional couriers from North
     Carolina and Virginia to transport cigarettes to New York. Your affiants have
     followed a number of couriers, including DEFENDANT #8, DEFENDANT #9,
     DEFENDANT #12, DEFENDANT #13, DEFENDANT #16, DEFENDANT #18,
     DEFENDANT #22, DEFENDANT #23. DEFENDANT #29, DEFENDANT #30, and
     DEFENDANT #31, from the Eastern District of North Carolina across the North
     Carolina state line into Virginia after observing them load cigarettes from the
     SUBJECT PREMISES C, SUBJECT PREMISES L, and SUBJECT PREMISES N.
     Your affiants provided information to Henrico County Police in Virginia that led to
     traffic stops involving DEFENDANT #9, DEFENDANT #12, DEFENDANT #18,
     DEFENDANT #22, and DEFENDANT #23 in which law enforcement seized bulk
     cigarette shipments of over 500 cartons of cigarettes well in excess of 10,000
     cigarettes.    After a series of traffic stops and arrests in Virginia, some of the
     DEFENDANTS shifted their transportation route to travel from Fayetteville, North
     Carolina through Greensboro, North Carolina to U.S. Highway 29 into Virginia. Your
     affiants noted that this route added two hours to the trip to northern Virginia. Based
     on your affiants' training and experience, this was done to avoid law enforcement on
     I-95, in the vicinity of the Richmond, Virginia, area. This has been a consistent

                                               11




            Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 12 of 44
SK
     pattern throughout the fall of 2018, and the winter, spring and into the summer of
     2019 with almost daily pickups, deliveries and transportation of cigarettes northward
     and out of the state of North Carolina. Your affiants have physically followed
     DEFENDANT #8, DEFENDANT #13, and DEFENDANT #16 with loads of cigarettes
     to Bailey's Crossing Apartments in Arlington, Virginia, and documented
     DEFENDANT #13 and DEFENDANT #16 transferring cigarettes to another vehicle
     that traveled to Syracuse, New York. DEFENDANT #16 was documented by New
     York State Tax investigators unloading the cigarettes at a storage business in
     Syracuse the following morning. Additionally, your affiants have utilized court
     ordered electronic tracking devices installed on courier vehicles operated by
     DEFENDANT #8 and DEFENDANT #13 to document a pattern of stops at Bailey's
     Crossing apartments in Arlington Virginia. Frequently, the courier vehicles operated
     by DEFENDANT #8 and DEFENDANT #13 returned to Fayetteville, North Carolina
     after the brief stop at the apartment complex.

            35.   Your affiants have conducted extensive surveillance throughout this
     investigation utilizing video cameras and still photography to document the
     organization's criminal activities. Your affiants have observed and noted that
     DEFENDANT #3, DEFENDANT #5 and DEFENDANT #10 have continuously
     transported cigarettes from SUBJECT PREMISES C and storefronts and deliver
     them to other clandestine locations, to include storage units that are currently not ·
     being used, and or met other DEFENDANTS to off load these cigarettes from one
     vehicle to another.

            36.   Your affiants have observed and documented DEFENDANT #6 and
     DEFENDANT #7 meeting with DEFENDANT #8 and/or DEFENDANT #13 prior to
     making purchases of cigarettes from DEFENDANT #1 and DEFENDANT #2. Your
     affiants and members of the CCSO OCU have witnessed DEFENDANT #8 and/or
     DEFENDANT #13 deliver large quantities of bulk U.S currency to DEFENDANT #6
     and DEFENDANT #7 at various business parking lots. After DEFENDANT #6 and
     DEFENDANT #7 received the money they traveled directly to DEFENDANT #2 to
     purchase the cigarettes.

            37.    Your affiants noted and documented DEFENDANT #6 gomg to
     DEFENDANT #2 and purchasing large quantities of cigarettes on an almost daily
     basis. DEFENDANT #6, and DEFENDANT #7, became the primary buyers of the
     cigarettes for the cigarette trafficking organization. Your affiants have documented
     over $3 million dollars of cigarette purchases and transactions that DEFENDANT
     #6, and DEFENDANT #7 made from DEFENDANT #1 and DEFENDANT #2 since
     October of 2018.



                                              12




           Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 13 of 44
SK
            38.    Throughout this investigation your affiants noted that DEFENDANT #6
     and other DEFENDANTS traveled between SUBJECT PREMISES A, SUBJECT
     PREMISES B, SUBJECT PREMISES C, SUBJECT PREMISES D, and SUBJECT
     PREMISES E consistently purchasing, unloading, storing, repackaging and re
     loading large quantities of cigarettes and often times moving back and forth between
     the SUBJECT PREMISES A, SUBJECT PREMISES B, SUBJECT PREMISES C,
     SUBJECT PREMISES D, and SUBJECT PREMISES E throughout the day. Further,
     throughout the investigation, your affiants have documented DEFENDANT #6
     traveling from SUBJECT PREMISES A, SUBJECT PREMISES B, SUBJECT
     PREMISES C, SUBJECT PREMISES D, and SUBJECT PREMISES E to meetings
     for "money drops", purchasing cigarettes to be trafficked, and meeting with other
     DEFENDANTS. DEFENDANT #6 has throughout the investigation represented that
     the purchases of the cigarettes were for resale in SUBJECT PREMISES B and
     SUBJECT PREMISES D along with a number of other stores, which DEFENDANT
     #6 does not appear to frequent or even be associated with. DEFENDANT #6 has on
     numerous occasions met with DEFENDANT #7 and DEFENDANT #8 at SUBJECT
     PREMISES A. Your affiants have documented cases of cigarettes being transferred
     from DEFENDANT #6's truck to other vehicles on a number of occasions in the front
     yard of SUBJECT PREMISES A. DEFENDANT #6 consistently used SUBJECT
     PREMISES A, SUBJECT PREMISES B, SUBJECT PREMISES C, SUBJECT
     PREMISES D, and SUBJECT PREMISES E to carry out his portion of the illegal
     activity. DEFENDANT #6 traveled approximately between SUBJECT PREMISES A,
     SUBJECT PREMISES B, SUBJECT PREMISES C, SUBJECT PREMISES D, and
     SUBJECT PREMISES E in December 2018, sixteen (16) times; twenty six (26) times
     in January 2019; fifteen times (15) in February 2019; twenty two (22) times in March
     2019; thirty one (31) times in May of 2019, and over twenty (20) times in June of 2019.
     These trips between SUBJECT PREMISES A, SUBJECT PREMISES B, SUBJECT
     PREMISES C, SUBJECT PREMISES D, and SUBJECT PREMISES E were in
     conjunction with money pickups with some other DEFENDANTS and/or purchasing
     large quantities of cigarettes with this US currency.

            39.    Since December 11, 2018 through the date of this affidavit, your affiants
     using physical and technical surveillance documented DEFENDANT #6 making
     purchases of cigarettes from DEFENDANT #1 and DEFENDANT #2 then driving
     directly to SUBJECT PREMISES C which is a storage facility. SUBJECT PREMISES
     C is a storage facility named Manchester Mini Storage. Your affiants were able to
     determine the storage unit number 14-17 is rented by DEFENDANT #8. SUBJECT
     PREMISES Chas access on both sides of the building and has two separate doors.
     One door has the #14 and the other has #17. While having two doors and numbers
     SUBJECT PREMISES C is rented by DEFENDANT #8. Your affiants have
     extensively documented almost daily cigarette drop offs by DEFENDANT #6 and
     from other members of the cigarette trafficking organization throughout this

                                               13




            Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 14 of 44
SK
     investigation. Once these cigarettes are inside of SUBJECT PREMISES C, other
     members such as DEFENDANT #8 and DEFENDANT #13 would then repackage
     these cigarettes into black plastic trash bags prior to reloading into transport
     vehicles. Your affiants have observed and documented these vehicles leave from
     SUBJECT PREMISES C and drive north either using U.S. Highway 29 through
     Virginia or I-95 through Virginia. Your affiants have utilized physical surveillance
     documenting these vehicles did in fact leave the state of North Carolina and drive to
     northern Virginia and/or New York.

            40.    Surveillance by your affiants have also documented DEFENDANT #8,
     DEFENDANT #13, and DEFENDANT #29 using an apartment located at SUBJECT
     PREMISES I as a base of operation where they meet and sleep in between trips from
     Fayetteville, North Carolina, to northern Virginia and/or New York, New York. Your
     affiants have observed DEFENDANT #8, DEFENDANT #13, and DEFENDANT #29
     return from smuggling trips to SUBJECT PREMISES I. Your affiants have observed
     DEFENDANT #8, DEFENDANT #13 , and DEFENDA T #29 leave SUBJECT
     PREMISES I to make pickups of cigarettes to be transported out of state. Your
     affiants have noted DEFENDANT #8, DEFENDANT #13, and DEFENDANT #29
     often are carrying book bags or plastic bags to and from SUBJECT PREMISES I.
     Additionally, DEFENDANT #8 and DEFENDANT #13 have been observed making
     "money drops" in which they left SUBJECT PREMISES I and met with
     DEFENDANT #6 to provide the funds for DEFENDANT #6 to make large cigarettes
     purchases from DEFENDANT #1 and DEFENDANT #2. Since February 20, 2019 to
     the date of this affidavit, your affiants have documented some combination of
     DEFENDANT #8, DEFENDANT #13 and DEFENDANT #29 utilizing SUBJECT
     PREMISES I for purposes of furthering the criminal enterprise.

            41.    Your affiants identified DEFENDANT #5 as a supplier of cigarettes to
     the cigarette trafficking organization. Your affiants have observed and documented
     DEFENDANT #5 transporting cigarettes from tobacco stores to SUBJECT
     PREMISES C to be trafficked out of the state of North Carolina by DEFENDANT #8
     and DEFENDANT #13. Your affiants additionally observed DEFENDANT #5 on a
     number of occasions meet with some of the DEFENDANTS in parking lots or at
     storage facilities rented by members of the conspiracy, including SUBJECT
     PREMISES C, for housing cigarettes. DEFENDANT #5 resides at SUBJECT
     PREMISES F. Your affiants used physical and electronic tracking tools to document
     DEFENDANT #5 leaving SUBJECT PREMISES .F and deliver cigarettes to storage
     units, including SUBJECT PREMISES C, where surveillance has indicated large
     quantities were being compiled for trafficking into New York. Surveillance also
     documented often times DEFENDANT #5 arrives at these locations, including
     SUBJECT PREMISES C, alone and using a key to unlock the door and drop off cases
     of cigarettes, which would be picked up by DEFENDANT #8 and DEFENDANT #13

                                              14




           Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 15 of 44
SK
     for transport to New York. Your affiants documented on multiple occasions
     DEFENDANT #5 would leave SUBJECT PREMISES F and meet DEFENDANT #8
     in the parking lot of First Bank on Village Drive in Fayetteville, North Carolina. The
     two would exchange a black in color plastic bag which is commonly used within this
     trafficking organization to transport money. Your affiants have been advised by CSI
     #2 that the organization typically delivers the money in black plastic bags to
     DEFENDANT #2 when making purchases. These meetings with DEFENDANT #8
     would take place prior to DEFENDANT #8 making a daily run north trafficking
     cigarettes. Your affiants have observed and documented on multiple occasions
     DEFENDANT #5 travel from First Bank on Village Drive to BB&T on Boone Trail,
     Fayetteville, North Carolina, approximately 200 yards away and then to Wells Fargo
     Bank located just down Owen Drive on Walter Reed Road. DEFENDANT #5 has
     been surveilled making these trips to three separate banks within minutes of each
     other and often times carrying a black in color plastic bag in hand into the bank or a
     stack of U.S. currency which was visible to your affiants. During the time frame of
     February and March 2019 while your affiants were monitoring DEFENDANT #5's
     movement with a GPS device it was observed that DEFENDANT #5 traveled from
     SUBJECT PREMISES F to multiple banks, money drops with coconspirators and/or
     to SUBJECT PREMISES C six (6) separate occasions. DEFENDANT #5 has been a
     steady supplier of cigarettes and often times DEFENDANT #5 drives directly from
     SUBJECT PREMISES F to clandestine locations, including SUBJECT PREMISES
     C, to drop off these loads of cigarettes.

            42.    Your affiants have observed and documented DEFENDANT #S who
     resides at SUBJECT PREMISES G transporting large quantities of cigarettes to
     storage units, including SUBJECT PREMISES C, throughout Cumberland County.
     These storage units, including SUBJECT PREMISES C, have been and are rented by
     DEFENDANT #8. Many times DEFENDANT #S would deliver cigarettes after
     driving from SUBJECT PREMISES G to the storage units, including SUBJECT
     PREMISES C, and then back to SUBJECT PREMISES G indicating DEFENDANT
     #S's home, SUBJECT PREMISES G, is being used to house cigarettes or documents
     as to where the cigarettes may have come from. DEFENDANT #S has on numerous
     occasions driven from SUBJECT PREMISES G to various retail tobacco stores he
     owns or is associated with and picks up several cases of cigarettes at each location
     and carries them out of the back door . DEFENDANT #S then delivers them to a
     clandestine storage facility or meets coconspirators behind shopping centers and
     offloads the cigarettes from his van to their transport vehicle. DEFENDANT #S has
     continuously through this investigation used SUBJECT PREMISES G or vehicle to
     house or transport cigarettes. Your affiants on more than 6 occasions throughout this
     investigation observed DEFENDANT #S's continued criminal activity and meeting
     with and delivering contraband cigarettes to coconspirators as well as to clandestine
     storage facilities.

                                               15




            Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 16 of 44
SK
            43.    Your affiants identified DEFENDANT#lO as a supplier and transporter
     of cigarettes for the cigarette trafficking organization. DEFENDANT #10 has
     supplied and/or picked up cigarettes at various storage facilities, including SUBJECT
     PREMISES C, during the course of the investigation. Surveillance has observed
     DEFENDANT #10 using his vehicle and rental vehicles to transport cigarettes that
     were being supplied to the trafficking organization. Your affiants utilized physical
     and electronic surveillance following and documented DEFENDANT #10 traveling
     from storage locations, SUBJECT PREMISES C, to his residence which is located at
     SUBJECT PREMISES H. Your affiants 'received iruormation from CSI #1 that
     DEFENDANT #10 had been the subject of a cigarette smuggling investigation in New
     York. CSI #1 reported that DEFENDANT #10 had been linked to renting a number
     of vehicles that had been identified as couriers by New York law enforcement.

            44.    Your affiants identified DEFENDANT #1 and DEFENDANT #2 as a
     supplier of cigarettes for the smuggling organization. DEFENDANT #1 resides at and
     owns DEFENDANT #2 which is located at SUBJECT PREMISES E. Your affiants
     have evidence to believe DEFENDANT #1 has structured cigarette purchases of the
     smuggling organization to hide and conceal the cigarette trafficking organizations
     criminal activity by listing single purchases of often time lOOO's of cartons of
     cigarettes as being purchased by multiple stores or buyers. DEFENDANT #1 has
     aided and assisted the smuggling organization by funneling their illegal money
     through his business to further the criminal organizations smuggling activity. CSI
     #2 reported that DEFENDANT #1 had identified the smuggling organization as the
     "Yemanese Mafia" in conversation and explained to the source that the smuggling
     organization transported the cigarettes up north to be sold on the black market. Your
     affiants know based on information from CSI #2 that DEFENDANT #2 maintains
     records and documents of sales and transactions with in the building located at
     SUBJECT PREMISES E. Your affiants learned from CSI #2 that DEFENDANT #6
     AND DEFENDANT #7 paid for the purchases of cigarettes in large sums of U.S.
     currency which are handed over to DEFENDANT #1 or his employees in black plastic
     trash bags which is not industry standard for businesses conducting financial
     transactions. Surveillance has documented DEFENDANT #1 helping load these
     cases of cigarettes into rental vehicles, trucks and vans as well as watching the
     loading. Many times DEFENDANT #1 stands by after the loading and watches these
     loads being concealed with black blankets or quilts before the buyers leave the
     property. DEFENDANT #1, and by his direction his employees, make large cash
     deposits into multiple accounts at Crestcom Bank and Capital Bank/ First Bank of
     Tennessee on a daily basis.

           45.  Your affiants identified DEFENDANT #19 as the financier, organizer,
     buyer and distributor of contraband cigarettes. DEFENDANT #19 resides at

                                              16




            Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 17 of 44
SK
     SUBJECT PREMISES J . Since October of 2018 your affiants have documented
     DEFENDANT #19 purchasing and distributing thousands of cartons of cigarettes on
     multiple occasions. DEFENDANT #19 continuously travels from Robeson County,
     North Carolina northward to include Raleigh and Smithfield, North Carolina,
     making large purchases of cigarettes and depositing them in clandestine storage
     locations such as business sites, including SUBJECT PREMISES L, residences,
     including SUBJECT PREMISES M, and private garages, including SUBJECT
     PREMISES N. Your affiants have also surveilled DEFENDANT #19 after making
     purchases of cigarettes to locations in which a vehicle was parked stationary with no
     driver inside and DEFENDANT #19 would access the trunk of the car or the bed of a
     covered pickup truck and unload cases of cigarettes to then be loaded into the vehicle
     DEFENDANT #19 was driving. DEFENDANT #19 would then take all these
     cigarettes and deliver them to clandestine storage locations, including SUBJECT
     PREMISES L, SUBJECT PREMISES M, and SUBJECT PREMISES N where drivers
     would pick these loads up and take them north and out of the state of North Carolina.
     Your affiants documented DEFENDANT #24 and DEFENDANT #29 traveling to
     SUBJECT PREMISES Jin their vehicles. DEFENDANT #24 traveled to SUBJECT
     PREMISES J after making a large purchase of cigarettes in Fayetteville, North
     Carolina. DEFENDANT #29 traveled to SUBJECT PREMISES J after driving back
     from New York through the night. Your affiants are aware of a March 19, 2019, bulk
     currency seizure where DEFENDANT #19 was stopped on I-95 in Cumberland
     County by deputies and found to have $32,200.00 in U.S . currency in the vehicle that
     was believed to be proceeds from cigarettes trafficking. As a result of a consensual
     interview with DEFENDANT #19, your affiants identified bank accounts belonging
     DEFENDANT #19. On March 20, 2019, DEFENDANT #19 was interviewed by law
     enforcement and produced bank statements indicating accounts were used for his
     business Smokeville Tobacco located SUBJECT PREMISES L. The account was in
     the name of Al-Talal Holdings, Inc., which DEFENDANT #19 was the owner. During
     the interview, DEF:~NDANT #19 made a number of false statements about the
     amounts of cigarettes purchased and his method of payment for purchasing
     cigarettes. The North Carolina Department of the Secretary of State has SUBJECT
     PREMISES J as a listed address for Al-Talal Holdings, Inc.

           46.   During tlie course of this investigation, your affiants have documented
     DEFENDANT #20, DEFENDANT #24, DEFENDANT #25, DEFENDANT #27 and
     DEFENDANT #28 utilizing or frequenting daily SUBJECT PREMISES K.
     DEFENDANT #20, DEFENDANT #24, DEFENDANT #25 , DEFENDANT #27 and
     DEFENDANT #28 are all purchasers and transporters of contraband cigarettes being
     smuggled form North Carolina to Virginia and New York.           DEFENDANT #20,
     DEFENDANT #24, DEFENDANT #25 , DEFENDANT #27 and DEFENDANT #28
     have made almost daily trips as a group to Sam's Club in Fayetteville, North
     Carolina, USA Wholesale, and/or SUBJECT PREMISES E. Your affiants have

                                              17




            Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 18 of 44
SK
     documented DEFENDANT #20, DEFENDANT #24, DEFENDANT #25,
     DEFENDANT #27 and DEFENDANT #28 leaving SUBJECT PREMISES K and
     driving directly to locations, including SUBJECT PREMISES E, to purchase large
     quantities of cigarette with U.S . currency. Your affiant have also observed
     individuals leave SUBJECT PREMISES Kand drive to SUBJECT PREMISES L and
     pick up black in color trash bags containing U.S. currency. DEFENDANT #20,
     DEFENDANT #24, DEFENDANT #25, DEFENDANT #27 and DEFENDANT #28
     would then drive directly to SUBJECT PREMISES E and purchase cigarettes from
     DEFENDANT #1 and DEFENDANT #2. Your affiants were able to confirm this
     information through surveillance and information provided by CSI #2 as to the U .S.
     currency coming from the DEFENDANT #20, DEFENDANT #24, DEFENDANT #25,
     DEFENDANT #27 and DEFENDANT #28 as well as being delivered in black in color
     plastic bags to DEFENDANT #1 and DEFENDANT #2. DEFENDANT #20,
     DEFENDANT #24, DEFENDANT #25, DEFENDANT #27 and DEFENDANT #28
     working in concert operate daily from SUBJECT PREMISES K to facilitate their
     illegal activity.

            4 7.   Your affiants have extensive surveillance and documentation of
     members of the conspiracy utilizing SUBJECT PREMISES L to house and distribute
     cigarettes. SUBJECT PREMISES L is owed by Speedway Imports, Inc. which is
     owned by DEFENDANT #19's brother. SUBJECT PREMISES L houses three
     business which are all joined. These business have access to a bay area or garage
     area which is located in the back right hand side of the building. Your affiants have
     observed co-conspirators access the front doors of all three businesses. Two of the
     store front have signs and lights as if there are open for business. The store front to
     the far left has a sign above the doorway naming that business as "Tobacco N Vape".
     The store in the middle has a sign above the door naming this store "Lumberton
     Furniture Gallery''. Your affiants have documented members of the conspiracy
     arriving at the garage door to deliver large quantities of cigarettes. On many
     occasions if the garage door is down the coconspirators will park their vehicle in front
     of the garage door and walk around to the front of the building. The coconspirators
     will then open the garage door from the inside then offload these cigarette into the
     building. The cigarettes were then consolidated after several more deliveries from
     the organization are made, and eventually picked up for transport out of the state of
     North Carolina. Your affiants have further documented DEFENDANT #24 drive
     from SUBJECT PREMISES Kand walk into the business on the far left of SUBJECT
     PREMISES L. A few moments later, DEFENDANT #24 walked out of the "Tobacco
     N Vape" store at SUBJECT PREMISES L holding a black in color plastic bag and
     climb into the van DEFENDANT #24 was riding in. The van then drove directly to
     SUBJECT PREMISES E and purchased a large quantity of cigarettes from
     DEFENDANT #1 and DEFENDANT #2. CSI #2 confirmed DEFENDANT #24 paid


                                                18




            Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 19 of 44
SK
     for the cigarettes in U.S. currency and had taken the money out of a black in color
     plastic bag.

           48.     Your affiants have observed and documented DEFENDANT #17,
     DEFENDANT #19, and DEFENDANT #26 utilize SUBJECT PREMISES M to house
     and distribute contraband cigarettes. DEFENDANT #26 is the son of DEFENDANT
     #17. DEFENDANT #17 and DEFENDANT #26 both live at SUBJECT PREMISES
     M. DEFENDANT #17 and DEFENDANT #26 have on many occasions in the past
     months traveled between SUBJECT PREMISES Mand SUBJECT PREMISES N
     almost daily moving cigarettes between SUBJECT PREMISES M and SUBJECT
     PREMISES N and awaiting transport vehicles to transport and traffic shipments of
     cigarettes into Virginia and New York. Your affiants have also documented
     shipments from SUBJECT PREMISES E be transported directly to SUBJECT
     PREMISES M in a white van . by DEFENDANT #26 . Your affiants have also
     documented DEFENDANT #19 and DEFENDANT # 26 moving cigarettes between
     SUBJECT PREMISES L and SUBJECT PREMISES M and consolidating these
     cigarettes for distribution north.

            49.   Your affiants have through extensive surveillance identified SUBJECT
     PREMISES N as a clandestine storage location for contraband cigarettes. This is a
     private storage facility. SUBJECT PREMISES N is rented and controlled by
     DEFENDANT #17 . DEFENDANT #1"7 also has remote access to this storage garage .
     Your affiants have documented loads of contraband cigarettes being delivered to
     SUBJECT PREMISES N as well as vehicles arriving and loading up these cigarettes
     to be transported nqrth of the state of North Carolina. Your affiants have observed
     large quantities of cigarettes being purchased by coconspirators and being driven to
     SUBJECT PREMISES N where they were delivered and redistributed for smuggling
     north to Virginia and New York.

                                FINANCIAL INVESTIGATION

                                    Analysis of Bank Records

           50.     Your affiants received information from CSI #2 related to DEFENDANT
     #1 and DEFENDANT #2 use of the banking system to further the conspiracy. CSI
     #2 explained that members of the conspiracy purchase cigarettes from DEFENDANT
     #2 primarily with cash. Your affiants know based on their training and experience,
     and learned through this investigation, that the cash being used to purchase the
     cigarettes is proceeds from prior illicit cigarette sales that is then reinves~ed into the
     criminal enterprise. CSI #2 explained that DEFENDANT #2's employees deposit the
     cash proceeds into SUBJECT ACCOUNT 5101. DEFENDANT #2's employees then
     write a check from SUBJECT ACCOUNT 5101, to DEFENDANT #2. The check is

                                                 19




            Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 20 of 44
SK
     deposited into SUBJECT ACCOUNT 2645. DEFENDANT #1 and DEFENDANT #2
     then pay the cigarette distributors for the cigarettes being sold to DEFENDANT #2.
     CSI #2 stated that SUBJECT ACCOUNT 5101 was set up to run cash deposits
     through to avoid "banking fees for cash deposits" at Capital Bank, and prior to the
     creation of that account DEFENDANT #1 and DEFENDANT #2 utilized SUBJECT
     ACCOUNT 2645 to further the conspiracy.

            51.    Your affiants reviewed banking records for SUBJECT ACCOUNT 5101.
     Your affiants located the following series of checks from SUBJECT ACCOUNT 5101
     that illustrate and corroborate the information provided by CSI #2.



         Pay to the order of     Date              Amount             Endorsed

                                 03/28/2019        $96,817.33         For Deposit Only
         DEFENDANT #2

         DEFENDANT #2            03/29/2019        $62,007.28         For Deposit Only

         DEFENDANT #2            04/02/2019        $167,995.06        No Endorsement

         DEFENDANT #2            04/03/2019        $158675.00         For Deposit Only

         DEFENDANT #2            04/04/2019        $113,061.00        For Deposit Only

         DEFENDANT #2            04/05/2019        $62,333.10         For Deposit Only

         DEFENDANT #2            04/08/2019        $60,093.15         For Deposit Only

                                 04/09/2019        $149, 756.06       For Deposit Only
         DEFENDANT #2

         DEFENDANT #2            04/10/2019        $137,685.00        For Deposit Only


           52.    SUBJECT ACCOUNT 5101 statement for March of 2019 indicated that
     the account received $159,849.02 in credits and $95,080.25 in debits. SUBJECT
     ACCOUNT 5101 statement for April of 2019 indicated that the account received
     $2,963,067.77 credits and $2,768,235 .72 in debits. SUBJECT ACCOUNT 5101
     statement for May of 2019 indicated that the account received $3,031 ,021.45 credits
     and $3, 159,034.28 in debits.

           53.   SUBJECT ACCOUNT 2645 statement for January of 2019 indicated
     that the account received $1,659,971.53 in credits and $1,838, 110.91 in debits ..
     SUBJECT ACCOUNT 2645 statement for February of 2019 indicated that the
                                              20




           Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 21 of 44
SK
     account received $1,587,706.74 in credits and $1,504,984.86 in debits. SUBJECT
     ACCOUNT 2645 statement for March of 2019 indicated that the account received
     $2,156,793.15 in credits and $2,184,591.10 in debits.

            54.    Your affiants have conducted extensive surveillance of Smokeville
     Outlet in Lumberton, North Carolina, and documented that DEFENDANT #19 is
     using the business building to consolidate cigarettes for interstate shipment. A
     network of buyers have been observed purchasing cigarettes at DEFENDANT #2 and
     driving to the Smokeville Outlet at SUBJECT PREMISES L where the cigarettes are
     being consolidated. Shortly after the buyers depart, individuals that have been
     identified as transporters arrive and pick up cigarettes and drive them to Virginia
     and New York.

           55.    From March 14, 2019, to May 30, 2019, 56 checks totaling $6,490,967.73
     were issued from SUBJECT ACCOUNT 5101 to DEFENDANT #2 and deposited into
     SUBJECT ACCOUNT 2645.

            56.    In March 2019, 4 checks totaling $917,324.24 were issued from
     SUBJECT ACCOUNT 2645 to SouthCo, Inc., a tobacco wholesaler. SouthCo, Inc.
     supplied cigarettes to DEFENDANT #1 and DEFENDANT #2 that were sold to the
     cigarette trafficking organization.

            57.    In March 2019, 24 checks totaling $1,214,323.68 were issued from
     SUBJECT ACCOUNT 2645 to Atlantic Dominion Distributors. Atlantic Dominion
     Distributors supplied cigarettes to DEFENDANT #1 and DEFENDANT #2 that were
     sold to other members of the conspiracy.

                      Summary of Probable Cause for Seizure Warrants

            58.    For purposes of this seizure warrant, your affiants have probable cause
     to believe the aforementioned assets are subject to forfeiture pursuant to 18 U.S.C. §
     981 based on the following information.

            59.  While running DEFENDANT #2, DEFENDANT #1 sold cigarettes to
     other members of the conspiracy who were trafficking cigarettes from North Carolina
     to New York. DEFENDANT #1 accepted cash payments for trafficked cigarettes. The
     cash was deposited into SUBJECT ACCOUNT 5101 and then transferred to
     SUBJECT ACCOUNT 2645. Funds from both SUBJECT ACCOUNT 5101 and
     SUBJECT ACCOUNT 2645 were used to continue purchasing cigarettes for the
          .       .
     ongomg conspiracy.



                                              21




            Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 22 of 44
SK
            60.    The organization utilized members of the conspiracy to purchase
     cigarettes from DEFENDANT #1 and DEFENDANT #2. The co-conspirators would
     place daily orders with DEFENDANT #2. DEFENDANT #1 and DEFENDANT #2
     created an invoicing system that credited purchases of cigarettes to a variety of stores
     when actually members of the conspiracy traveled to DEFENDANT #2 and purchased
     the cigarettes for interstate transportation without the payment of applicable state
     taxes.

            61.   Members of the conspiracy often covered the loads of cigarettes with
     blankets and sheets to secret the load while at the loading dock of DEFENDANT #2
     in the presence of DEFENDANT #2 employees and DEFENDANT #1.

            62.    On multiple occasions, DEFENDANT #1 and DEFENDANT #2 allowed
     DEFENDANT #6 to drive a DEFENDANT #2 van to transport loads of cigarettes to
     storage facilities for interstate shipments when the loads were too large to transport
     in pickup trucks.

            63.    Since October of 2018, DEFENDANT #19 has operated a group of co-
     conspirators that have purchased cigarettes in North Carolina for transportation to
     New York. DEFENDANT #19 and DEFENDANT #17 rented warehouse space at
     SUBJECT PREMISES N. SUBJECT PREMISES N was used consolidate shipments
     of cigarettes for interstate transportation.

                                        CONCLUSION

             64.   Based on the above information, there is probable cause to believe that
     the SUBJECT OFFENSES have been committed, and that the property and items
     listed in Attachment Qare to be located at the SUBJECT LOCATIONS.

            65.   Based upon the foregoing, your affiants respectfully request that this
     Court issue warrants to search the SUBJECT LOCATIONS each of which are more
     particularly described in Attachments A-N and to authorize the seizure of the items
     described in Attachment Q.

            66.    Based on the above information, there is probable cause to believe that
     the SUBJECT ACCOUNTS described in Attachments 0-P are forfeitable pursuant to
     18 U.S.C. §§ 981(a)(l)(A) and 982(a)(l) as property involved in violations of 18 U.S.C.
     §§ 1956 and 1957 (i.e. money laundering), and 18 U.S.C. § 981(a)(l)(C) as property
     which constitutes or is derived from proceeds traceable to a specified unlawful activity
     or conspiracy to commit such an offense, to wit contraband cigarette trafficking in
     violation of 18 U.S.C. § 2342.


                                               22




            Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 23 of 44
SK
             67. Your affiants respectfoily submit that a restraining oTdei' under ·21
     U.S.C. § 8_53(~) may not be sufficient 'to assure the availability of the property for
     forfeiture, because funds held in bank accounts can be easily liquidated or
     transf'erred. Based t.lpon the foi.·egoing, yom· affiai.1ts i·espectfully request that this
     Cottr t fosue seizure 'varrants fol' ·all fttnds held in the SUBJECT ACCOUNTS listed ·
     in Attachments 0-P.


           Further yom; affia,nts sayeth not. ·




                                       Bryan T, Moul.tis
                                       Special Agent
                                       Homeland Security Investigations



                                     -=-=:;::::>~~~
                                       David F. Bor:i;esen
                                       Senior Sargent, Detective
                                       Cumberland County Sheriff's Office



     On this (~y of July 2019, Special Agent Bryan T. Moultis and Senior Sai·gent
     _David F. Borresen, appeared before me via reliable electronic means, were placed
     under oath, and attested to the content~ of this Affidavit.




            States Magisti·ate Judge




                                               23




SK        Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 24 of 44
                                ATTACHMENT A

              DESCRIPTION OF PREMISES TO BE SEARCHED

109 Ashton Place, Spring Lake, North Carolina 28390

SUBJECT PREMISES A is located in Spring Lake, North Carolina . . SUBJECT
PREMISES A is a single story dwelling with light green in color siding and dark green
in color shutters, tan trim and a white in color door. The dwelling is a single-family
r esidence and is located in the west end of the circle on Ashton Place .




        Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 25 of 44
                                ATTACHMENT B

              DESCRIPTION OF PREMISES TO BE SEARCHED

123 N Main Street, Spring Lake, North Carolina 28390

SUBJECT PREMISES Bis located in Spring Lake, North Carolina. SUBJECT
PREMISES B is a brick single story business located on the far right hand side of a
block of businesses and has the numbers "123" affixed above the front door of the
business.




       Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 26 of 44
                                ATTACHMENT C

              DESCRIPTION OF PREMISES TO BE SEARCHED

165 W Manchester Rd., Unit 14-17, Spring Lake, North Carolina 28390

SUBJECT PREMISES C is located in Spring Lake, North Carolina. SUBJECT
PREMISES C is a storage unit located in Manchester Mini Storage on the southern
side of Manchester Road near the intersection of N. Bragg Blvd . . The unit is tan in
color with blue in color doors. The unit is a drive through unit with a door on either
end. Above one of the doors is the number "14" and the other is "17''.




       Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 27 of 44
                                ATTACHMENT D

              DESCRIPTION OF PREMISES TOBE SEARCHED

1111 N . Bragg Blvd, Suite 90, Spring Lake, North Carolina 28390

SUBJECT PREMISES D is located in Spring Lake, North Carolina. SUBJECT
PREMISES Dis a single story business located in the southeast corner of a shopping
center and has the number "90" above the door. The building is a white in color cinder
block building.




        Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 28 of 44
                                ATTACHMENT E

             DESCRIPTION OF PREMISES TO BE SEARCHED

231 Williams Street, Fayetteville, North Carolina 28301

SUBJECT PREMISES E is located in Fayetteville, North Carolina. SUBJECT
PREMISES E is a black,· grey and yellow in color building with the name "Freeco."
On the front wall. The building is a warehouse style building and is located at the
intersection of Williams Street and Rankin Street in Fayetteville, North Carolina.




       Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 29 of 44
                                 ATTACHMENT F

              DESCRIPTION OF PREMISES TO BE SEARCHED

3005 Lambrusco Place, Fayetteville, North Carolina 28306

SUBJECT PREMISES F is located in Fayetteville, North Carolina. SUBJECT
PREMISES F is a brick in color two-story single family dwelling with black in color
shutters and white in color trim. The residence has the numbers ori the porch above
the door of "3005" and is located at the intersection of Lambrusco Place and Bardolino
Drive.




       Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 30 of 44
                                 ATTACHMENT G

               DESCRIPTION OF PREMISES TO BE SEARCHED

       3605 Heather Brook, Fayetteville, N9rth Carolina 28306

  SUBJECT PREMISES G is located in Fayetteville, North Carolina. SUBJECT
  PREMISES G is a two story single family dwelling with tan in color siding and white
  in color trim. SUBJECT PREMISES G has the numbers "3605" to the left hand side
  of the front door. SUBJECT PREMISES G is located on the southwest corner of the
. intersection of Heatherbrook Drive and Sunchase Drive.




        Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 31 of 44
                                ATTACHMENT H

              DESCRIPTION OF PREMISES TO BE SEARCHED

4207 Cinder Lane, F ayetteville, North Carolina 28312

SUBJECT PREMISES H is located in Fayetteville, North Carolina, which is east of
Fayetteville, North Carolina. SUBJECT PREMISES B is a two story single family
dwelling with tan in color siding, black in color shutters and white in color trim. Th~
numbers 4207 are affixed to the right hand side of the front door. The house is due
east of the intersection of Cinder Lane and Pleasantburg Drive.




       Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 32 of 44
                                ATTACHMENT I

              DESCRIPTION OF PREMISES TO BE SEARCHED .

3124 B Turtle Point Drive, Fayetteville, North Carolina 28304

SUBJECT PREMISES I is located in Fayetteville, North Carolina . SUBJECT
PREMISES I is an apartment located in the Village Gate Apartment complex. The
building has the number "3124" on the front and the letter "B" on the door of the
apartment. SUBJECT PREMISES I is in the eastern corner of the apartment complex
and faces Village Drive in Fayetteville, NC. The building is light grey in color with
tan in color trim .




     Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 33 of 44
                                ATTACHMENT J

              DESCRIPTION OF PREMISES TO BE SEARCHED

· 46 Alyssa Court, Lumberton, North Carolina 28360

SUBJECT PREMISES J is located in Lumberton, North Carolina. SUBJECT
PREMISES J is a two story single family dwelling, brick in color with white in color
trim. SUBJECT PREMISES J has the number "46" above on the front porch above
the door. SUBJECT PREMISES J is located on the far east end of Aly:ssa Court which
is a dead e:nd street.




       Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 34 of 44
                               ATTACHMENT K

              DESCRIPTION OF PREMISES TO BE SEARCHED

. 4811 Pinedale Blvd., Lumberton, North Carolina 28358

SUBJECT PREMISES K is located in Lumberton, North Carolina. SUBJECT
PREMISES K is a two story single-family dwelling and is the far right hand unit in
a building of townhomes. SUBJECT PREMISES K is yellow in color with white in
color trim and blue in color shutters. SUBJECT PREMISES K has the numbers
"4811" affixed to the front door. SUBJECT PREMISES K is located on the south side
of Pinedale Blvd.




       Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 35 of 44
                               ATTACHMENT L

             DESCRIPTION OF PREMISES TO BE SEARCHED

2306 E. Elizabethtown Road, Lumberton, North Carolina 28358

SUBJECT PREMISES L is located in Lumberton, North Carolina. SUBJECT
PREMISES Lis a white in color metal building with red in color awning on the front
of the building. SUBJECT PREMISES L has a large sign above the doors which states
"Lumberton Furniture Gallery". SUBJECT PREMISES Lis located on the south. side
of E . Elizabethtown Rd and to the east of Hwy 21 1. SUBJECT PREMISES Lis a
business location.




       Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 36 of 44
                              ATTACHMENT M

             DESCRIPTION OF PREMISES TO BE SEARCHED

39 White Oak Drive, Smithfield, North Carolina 27577

SUBJECT PREMISES M is located in Smithfield, North Carolina. SUBJECT
PREMISES Mis a three story single-family dwelling with brick and white in color
exterior. SUBJECT PREMISES M has black in color shutters and is located on the
south side of White Oak Drive.




      Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 37 of 44
                                ATTACHMENT N

             DESCRIPTION OF PREMISES TO BE SEARCHED

1041Highway701 S, Four Oaks, North Carolina 27524

SUBJECT PREMISES N is located in Four Oaks, North Carolina.             SUBJECT
PREMISES N is a private garage located at 1041 Highway 701 and has     a yellow in
color exterior and white in color trim. SUBJECT PREMISES N consist     exclusively
of the right side garage bay looking from the front of the building.   SUBJECT
PREMISES N is on the north side of US Highway 701 S.




       Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 38 of 44
                              ATTACHMENT 0
                 DESCRIPTION OF ITEMS TO BE SEIZED

       The balance of all funds held in CresCom Bank account number 4300325101
in the name of Freeco, Inc.




      Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 39 of 44
                              ATTACHMENT P
                 DESCRIPTION OF ITEMS TO BE SEiZED

      The balance of all funds held in Capital Bank account number 802152645 in
the name of Freeco, Inc.




      Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 40 of 44
                                    ATTACHMENT Q

         PARTICULAR ITEMS TO BE SEARCHED FOR AND SEIZED

This warrant authorizes (i) the search of SUBJECT PREMISES A-N as described in
Attachments A-N for only the following, and (ii) authorizes the seizure of the items
listed below only to the extent they constitute the following:

    a. Evidence of violations of the SUBJECT OFFENSES as specified below:

        1.    18 U .S.C.   § 2342(a) (cigarette trafficking);
        2.    18 U .S.C.   § 371 (conspiracy to commit cigarette trafficking);
        3.    18 U.S.C.    § 1956(a)(l)(A)(i) (money laundering) ;
        4.    18 U.S.C.    § 1956(a)(l)(B)(i) (money laundering); and
        5.    18 U.S.C.    § 1956(h) (conspiracy to commit money laundering)

    b. any item constituting contraband due to the SUBJECT OFFENSES, fruits of
       the SUBJECT OFFENSES, or other items possessed whose possess10n is
       illegal due to the SUBJECT OFFENSES; and

    c. any property designed for use , intended for use , or used in committing any
       SUBJECT OFFENSES.

Subject to the foregoing, the items authorized to be seized include the following:

   a. documents and/or writings which tend to show ownership of the residence,
      business and/or occupants thereof; and

   b. documents and/or writings indicative of the purchasing, sale, storage,
      consolidation and shipment of contraband cigarettes; and

   c. books, records, receipts, bank statements and records, money drafts, letter of
      credit, money orders and cashier's receipts, bank checks, and other items
      evidencing the obtaining, secreting, transfer and/or concealment of assets and
      the obtaining, secreting, transfer, concealment and/or expenditure of money;
      and

   d. books, records, receipts, notes, ledgers, and other documents relating the
      purchasing, sale , storage, consolidation and shipment of cigarettes; and

   e. United States currency and other financial instruments related to the
      SUBJECT OFFENSES; and

   f.   cigarettes; and



         Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 41 of 44
g. vehicles owned or operated by DEFENDANTS located at the premises subject
   to this warrant, including those parked on the street; and

h. documents, records, and/or other evidence that may relate to the
   aforementioned items but that are in a foreign language and reqmre
   translation; and

i.   other items that are evidence, fruits, or instrumentalities of a violation of the
     aforementioned specified federal offenses; and

J.   any of the aforementioned items relating to companies, both known and
     unknown, that may be owned or operated by DEFENDANTS, or any other·co-
     conspirator that may be involved in any of the aforementioned violations, and
     that are stored at any of the premises subject to this warrant; and

k. cellphones,   personal      computers,    laptop    computers,      handheld
   computers/organizers, computer files indicating access to hard disks, flash
   drives and any other electronic media containing evidence of the coordination
   of the SUBJECT OFFENSES and the amassing, transfer, and laundering of
   money obtained from the same; and

1. any receipt book or financial record however maintained, and any physical or
   digital documents or data showing business and personal assets, including, but
   not limited to: income statements, cash receipt journals, bank statements,
   deposit slips, canceled and un-canceled checks, check stubs, check registers,
   tax returns, general journals; writings, .h owever maintained, and things used
   in the conduct of the SUBJECT OFFENSES; and

m. any handwriting exemplars, and papers, documents and effects tending to
   show dominion and control over the SUBJECT LOCATIONS, including keys,
   fingerprints , handwritings, rental or lease agreements, utility records,
   documents and effects bearing a form of identification such as a person's name,
   photograph, Social Security number or driver's license number; employee files,
   tax records, and canceled mail; and to answer incoming phone calls during
   execution of the warrant; and

n. Any data recorded on surveillance cameras at the location whether in the form
   of digital or physical images, videos, or audio recordings or stored in any other
   format on any device ; and

o. any telecommunications devices including telephones, answering machines,
   fax machines, computer modems, cellular phones, pagers, and other
   telecommunications devices; and



      Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 42 of 44
p. all electronic data processmg and storage devices, portable hard-drives,
   computers and computer systems, including, but not limited to; central
   processing units, computer towers, servers, internal and peripheral storage
   devices such as fixed disks, internal and external hard drives, floppy disk
   drives and diskettes, tape drives and tapes, USB flash drives, zip drives, SD
   cards, optical storage devices, dongles, encryption keys, personal data
   assistants (PDA's) or other memory storage devices; and any/all peripheral
   input/output devices such as keyboards , printers, video display monitors,
   optical readers and related communication devices such as modems, routers,
   associated telephone sets, speed dialers, and/or other controlling devices,
   plotters, software to run programs, connecting cables and plugs; peripherals
   such as joysticks, computer mice, or other input devices, scanners, writing
   pads, manuals, computer passwords, hot keys, data security devices,
   connecting switches, telephones and telephone cables, and interface devices;
   system documentation, operating logs and documentation, software and
   instructional manuals. Computing or data processing software , stored on any
   type of medium such as: hard disks, floppy disks, CD-R's, CD-RW's, DVD 's,
   cassette tapes, or other permanent or transient storage medium; and

q. any records, whether stored on paper, on magnetic media such as tape,
   cassette, disk, diskette or on memory storage devices such as optical disks,
   programmable instruments such as telephones, "electronic calendar\ address
   books," calculators, or any other storage media, together with indicia of use ,
   ownership , possession, or control of such records; and

r . any written or computer communication in printed or stored medium such as
    e-mail and chat logs whether in active files , deleted files or unallocated space
    on the hard drive , floppy drive or any data storage media; and

s. any written or computer communication in printed or stored medium such as
   promotional flyers , internet webpages, or any other form of advertising that
   describes the operation of the business as held out to public and patrons; and

t. search of all of the above items is for files, data, images, software, operating
   systems, deleted files, altered files , system configurations, drive and disk
   configurations, date and time, and unallocated and slack space , for evidence;
   and

u . with respect to computer systems and electronic data processing and storage
    devices any items listed above found during the execution of this search
    warrant, the searching law enforcement officers are authorized to seize and
    book said computer systems and any items listed above and transfer them to a
    law enforcement agency location prior to commencing the search of the items .



    Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 43 of 44
   The searching law enforcement officers are authorized to employ other officers
   or civilian employees of any law enforcement organization, or outside experts
   to access, copy and preserve data and determine if the data contains evidence
   or writings. The searching law enforcement officers and their agents/officers
   are authorized to read information stored and contained on any and all seized
   devices or systems. Furthermore, said search may continue beyond the ten-
   day period beginning upon issuance of this search warrant, to the extent
   necessary to complete the search on the computer systems and any items listed
   above; and

v. U.S. currency, financial instruments or other things or negotiable of value and
   photographs, including still photos, negatives, video tapes, films, undeveloped
   film and the contents therein, slides, in particular photographs of other
   suspect(s), of assets. Addresses and or telephone books, rolodex index and any
   papers reflecting names, addresses, telephone numbers, pager numbers, fax
   numbers of other suspect(s), sources of supply, customers, financial
   institutions, and other individuals or businesses with· whom a relationship
   exists; Indicia of occupancy, residency, rental and or ownership of the premises
   described herein, including, but not limited to, utility and telephone bills,
   cancelled envelopes, rental, purchase or lease agreements, and keys; and

w. To search for authority to have the computers/equipment and cellular phone
  contents to be examined by a qualified forensic examiner/technician to search
   the computers/equipment seized at the location listed within this application.
   This will be for identification, seizure and preservation of evidence to include
   but not limited to illegal video gaming machines, electrical or mechanical.
   Records of U.S. Currency, land or property deeds or leases, utility bills, or other
    evidence of ownership or control or dominion of the business and other items
   used in the operation of the business and photographs or other items to provide
  identity of the person or persons related to the commission of these alleged
  crimes.




     Case 5:19-mj-01838-JG Document 1 Filed 07/12/19 Page 44 of 44
